Exhibit 10.1
 
NEXSTAR BROADCASTING GROUP, INC.
Amendment to Employment Agreement
Perry A. Sook


January 29, 2015


WHEREAS, Nexstar Broadcasting Group, Inc., a Delaware corporation (the
"Company"), as successor to Nexstar Group, Inc., and Perry A. Sook ("Sook")
entered into an Executive Employment Agreement dated as of January 5, 1998, as
amended on May 10, 2001, September 26, 2002, August 23, 2003, January 1, 2007,
July  2, 2007, November 13, 2008, December 31, 2008, March 27, 2009 and
September 11, 2012 (as amended, the "Agreement").  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.


WHEREAS, the Company and Sook wish to further amend the Agreement in accordance
with the provisions of Section 13 of the Agreement.


NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained therein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.


1.
Paragraph 2, Term.  The term of the Agreement is hereby extended through January
15, 2019, unless earlier terminated as provided in the Agreement.



2.
Paragraph 4(a), Compensation.  Sook shall be entitled to receive an annual Base
Salary at the rate specified below:

 
Annual Base Salary:
 
 
 
January 1, 2015 - December 31, 2015
 
$
1,400,000
  January 1, 2016 and thereafter  
$
1,500,000
 

 
Paragraph 4(b), Bonus.  Sook shall be provided with a target Bonus opportunity
in the amounts set forth below, with the actual amount awarded each year to be
determined by the Compensation Committee and paid pursuant to the Company's
established bonus procedures:
 
Maximum Target Bonus Opportunity:
 
 
 
January 1, 2015 - December 31, 2015
 
$
1,400,000
  January 1, 2016 and thereafter  
$
1,500,000
 

 
3.
Paragraph 5, Fringe Benefits.  Effective January 1, 2015 and thereafter, Sook
shall be eligible for six (6) weeks of vacation per year.



4.
Headings.  The headings in the Paragraphs of this Amendment are inserted for
convenience only and will not constitute a part of this Agreement.

5.
Severability.  The parties agree that if any provision of this Amendment is
under any circumstances deemed invalid or inoperative, the Amendment will be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties will be construed and enforced accordingly.

6.
Governing Law.  This Amendment is governed by and construed in accordance with
the internal law of the State of Delaware without giving effect to any choice of
law or conflict provision or rule that would cause the laws of any jurisdiction
other than the State of Delaware to be applied.



7.
Effectiveness of this Amendment.  Except as expressly modified herein, the
Agreement shall continue to be, and shall remain, in full force and effect and
the valid and binding obligation of the parties thereto in accordance with its
terms.   Each of Nexstar and Operator hereby ratifies and confirms the Agreement
and hereby agrees to be bound by the Agreement, as amended by this Amendment. 
This Amendment shall be governed by and subject to the terms of the Agreement,
as amended hereby.  From and after the date of this Amendment, each reference in
the Agreement to "this Agreement," "hereof," "hereunder" or words of like
import, and all references to the Agreement in any and all other agreements and
instruments (other than in this Amendment or as otherwise expressly provided)
shall be deemed to mean the Agreement, as amended by this Amendment, whether or
not such Amendment is expressly referenced.



8.
Execution.  This Amendment may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute but
one and the same instrument

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year written below.
Nexstar Broadcasting Group, Inc. 
Perry A. Sook
 
 
 
 
 
 
By:
/s/ Thomas E. Carter
/s/ Perry A. Sook
Name:
Thomas E. Carter
 
Title:
 
Executive Vice President
& Chief Financial Officer
 
 
 
 